OPINION — AG — ** USAGE FEE — FEE — COLLECT ** THE OKLAHOMA SCENIC RIVERS COMMISSION DOES 'NOT' HAVE THE PRESENT STATUTORY AUTHORITY TO CHARGE AND COLLECT A RIVER USE FEE IN CONNECTION WITH RIVER USE PERMITS FROM PRIVATE INDIVIDUALS WHO WISH TO FLOAT WATERS WITHIN THE OKLAHOMA SCENIC RIVERS COMMISSION JURISDICTION IN THEIR PRIVATELY OWNED AND OPERATED FLOTATION DEVICES. (BOATS, WATER RIGHTS, LICENSE, CHARGE, RAISE REVENUE, LICENSE FEES, RULES AND REGULATIONS, CANOES, STATE AGENCY) CITE: 82 Ohio St. 1451 [82-1451], 82 Ohio St. 1454 [82-1454], 82 Ohio St. 1461 [82-1461] [82-1461](E), 82 Ohio St. 1470 [82-1470] (PATRICK W. WILLISON)